Citation Nr: 0843653	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for joint arthritis.

3. Entitlement to a compensable rating for bilateral 
athlete's foot. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from March 1975 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for sleep apnea and for 
joint arthritis, and denied a compensable rating for the 
service-connected bilateral athlete's foot.  The veteran 
failed to report for a Travel Board hearing scheduled in 
April 2007, at the RO, before a Veterans Law Judge.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has sleep 
apnea which is related to his active military service or any 
incident therein.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has joint 
arthritis which is related to his active military service or 
any incident therein.

3.  The preponderance of the evidence of record is against a 
finding that the veteran's bilateral athlete's foot disorder 
has required the use of corticosteroids or other 
immunosuppressive drugs, nor is 5 percent, but less than 20 
percent, of the entire body or of exposed areas of the body 
shown to be affected.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).



2.  Joint arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  The criteria for a compensable rating for bilateral 
athlete's foot are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life.  There is no prejudicial error 
either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
two letters sent to the veteran in July 2004, which fully 
addressed the notice elements and were sent prior to the 
initial RO decision in this matter.  These letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Although no longer required, he was also asked to submit 
evidence and/or information in his possession to the RO.  
Finally, although 


the veteran was not specifically notified of the Dingess 
decision, which requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision since the claims herein are being denied and such 
matters are moot.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board notes that the veteran was not scheduled for VA 
examinations with regard to his current claims for service 
connection, to determine whether he may have any such 
disabilities related to service.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  With regard to the claims 
for service connection, there is no competent medical 
evidence of a current disability, and no competent evidence 
of record (other than the veteran's lay assertions) showing 
that any such disability may be related to service.  Although 
he has contended that he has sleep apnea and joint arthritis 
which are both of in-service onset, his lay statements alone 
are not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  





The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran has not 
cited any treatment records to be obtained.  He underwent a 
VA examination in conjunction with his claim for a 
compensable rating.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative have identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Claims

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).




The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the first year after separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A.  Sleep Apnea

The veteran essentially contends that he currently has sleep 
apnea which had its onset in service and has continued since 
service.  Service treatment records (STRs) show that in April 
1983, the veteran reported he had a history of loud snoring 
and jumping up at night with a choking sensation, and that he 
fell asleep during the day.  In May 1983 he had normal 
neurological examination and an EEG was normal, and it was 
noted that he might possibly have apneic episodes.  In June 
1983 he was prescribed medication, and a week later he 
reported he was able to sleep through, which the examiner 
noted tended to add credence to a diagnosis of sleep apnea.

Post-service, however, there has been no competent evidence 
showing that the veteran has a current disability of sleep 
apnea.  On VA examinations in June 1995, his neurological and 
cranial examinations were normal, and there was no report or 
notation of sleep apnea.  As noted above, the threshold 
requirement for service connection is competent medical 
evidence of the current existence of the claimed disorder.  
Brammer, supra ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  
The Board recognizes that the presence of a chronic 
disability at any time during the claims process can justify 
a grant of service 

connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the overall evidence of record fails to support a 
diagnosis of the claimed disability, that holding would not 
be applicable.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  Here, if the veteran had ongoing sleep problems 
and symptoms from service to the present, he would certainly 
be competent to report those symptoms.  However, the Board 
does not believe that sleep apnea, as contrasted with 
symptoms while sleeping, is subject to lay diagnosis.  That 
is to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning what disorder his sleep 
difficulties represented, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.

Based upon the foregoing and the lack of competent medical 
evidence of a current disability of sleep apnea related to 
service, the Board concludes that veteran is not entitled to 
service connection for sleep apnea.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
sleep apnea must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Joint Arthritis

The veteran essentially contends that he currently has joint 
arthritis which originated in service.  It appears that he is 
claiming joint arthritis related to his knees, but this is 
not entirely clear.  STRs show that the veteran was active in 
sports during service and was seen on several occasions after 
injuring his right knee.  On one occasion the diagnosis was 
right knee contusion, and on another the diagnosis was 
ligament strain.  There is a notation of "R knee arthritis" 
on an undated summary-of-care document.  Also, in October 
1976, the veteran complained of patellofemoral crepitation, 
with pain.  X-rays were noted to be normal, but there is also 
a notation of patellofemoral degenerative joint disease.  In 
any event, however, during service, his right knee was X-
rayed on several occasions, including in 1976, 1979, and 
1984, and no significant abnormality such as arthritis was 
noted.  

Post-service, on VA orthopedic examination in June 1995, the 
veteran reported a history of pain in both knees, worse on 
the right, since 1976.  The diagnosis was "rule out" DJD of 
the left and right  knees.  X-ray examination of the knees, 
however, showed essentially negative knee joints.  As noted 
above, the threshold requirement for service connection is 
competent medical evidence of the current existence of the 
claimed disorders.  Brammer, supra.  Full consideration has 
been given to the veteran's own assertions that he has joint 
arthritis related to service; however, he is a layperson, and 
as such he has no competence to render a medical opinion on 
diagnosis or etiology of a condition.  Espiritu, supra.  
Here, the veteran is certainly competent to report he had 
ongoing knee problems and pain symptoms from service to the 
present.  Jandreau, supra; Buchanan, supra.  However, the 
Board does not believe that knee joint arthritis, as 
contrasted with knee pain symptoms, are subject to lay 
diagnosis.  The Board finds no basis for concluding that a 
lay person, such as the veteran, would be capable of 
discerning what disorder his knee pain represented, in the 
absence of specialized training.  

Based upon the foregoing and the lack of competent medical 
evidence of any current joint arthritis, the Board concludes 
that veteran is not entitled to service connection for such 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim for service connection for joint arthritis must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

III.  Compensable Rating for Athlete's Foot

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the veteran's service-connected 
bilateral athlete's foot disorder has been assigned a non-
compensable (0 percent) disability rating under Diagnostic 
Code (DC) 7813.  The Board notes that, under the Rating 
Schedule, tinea pedis (athlete's foot) is to be rated under 
DCs 7800 through 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7813.  In this case, the fungus appears on the veteran's toes 
and feet, so DC 7800 for disfigurement of the head, face, or 
neck is not for application.  As the bilateral foot fungus 
has not interfered with range of motion, does not cover an 
area greater than 144 square inches, and has not been 
unstable or painful, DCs 7801 through 7805 are inapplicable 
here.  

Under 38 C.F.R. § 4.118, DC 7806, a 0 percent rating is 
assigned when there is a showing of less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy was required 
during the past 12-month period.  A 10 percent rating is 
warranted when there is a showing that at least 5 percent, 
but less than 20 percent of the veteran's entire body or 
exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period. 


A review of the August 2004 VA examination, which is the only 
pertinent clinical evidence of record during the time period 
in question, shows that the criteria for a 10 percent rating 
under Diagnostic Code 7806 have not been met.  At the 
examination, the veteran reported he had been able to keep 
his tinea pedis under control with over-the-counter anti-
fungal medication, which he used twice monthly, and only when 
it itched.  Examination of the feet showed no evidence of 
active disease, aside from some very mid interdigital 
maceration of tissue on the feet.  The assessment was mild 
tinea pedis, well controlled with over the counter 
medications, covering one to two percent of the veteran's 
body surface.  The veteran reported that his infection waxed 
and waned in severity, and had been stable for some time, but 
in the past the infection had been severe and required 
multiple over-the-counter creams.  There was no scarring 
noted.  Thus, there has been no showing of, and no report of, 
the veteran's bilateral athlete's foot showing at least 5 
percent of the exposed area covered by fungus or that he 
underwent intermittent systemic therapy at any time during 
the course of the appeal, as specifiedin DC 7806. 

Although the veteran's representative has indicated, in a 
November 2006 statement, that the veteran's symptoms included 
that, at times, he was not able to wear shoes because of 
burning, itching, and pain, and that when scratched, it would 
sometimes bleed, the Board notes that such symptoms do not 
approximate the criteria for a compensable, 10 percent 
rating.  38 C.F.R. § 4.7.  

The Board also finds that an extraschedular evaluation is not 
for consideration, since the evidence does not show that the 
service-connected bilateral foot disability presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The veteran has not been frequently 
hospitalized for said disability, nor has that disability in 
and of itself markedly interfered with employment.

In summary, the preponderance of the evidence reflects that a 
compensable rating is not warranted for the veteran's 
service-connected bilateral athlete's foot disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for sleep apnea is denied.

Service connection for joint arthritis is denied.

A compensable rating for bilateral athlete's foot is denied. 



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


